FILED
                            NOT FOR PUBLICATION                             MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CATHERINE ANNE PROUSE,                           No. 09-72118

              Petitioner,                        Agency No. A092-827-054

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 17, 2012
                            San Francisco, California

Before: HUG, B. FLETCHER, and PAEZ, Circuit Judges.

       Catherine Anne Prouse, a native and citizen of Canada and a legal

permanent resident of the United States, petitions for review of the decision of the

Board of Immigration Appeals (BIA) that Prouse’s conviction under Nev. Rev.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Stat. § 453.321 for supplying methamphetamine to minors qualifies as an

“aggravated felony” under the Immigration and Nationality Act.

      Applying the modified categorical approach, we agree with the BIA that

Prouse’s Nevada conviction constitutes an “aggravated felony.” See United States

v. Aguila-Montes de Oca, 655 F.3d 915, 940 (9th Cir. 2011) (en banc).

Aggravated felonies include drug trafficking crimes. 8 U.S.C. § 1101(a)(43)(B).

A drug trafficking crime is any felony punishable under the Controlled Substances

Act (CSA). 18 U.S.C. § 924(c)(2).

      The CSA makes it a crime to “distribute” a controlled substance. 21 U.S.C.

§ 841(a)(1). Prouse’s Nevada conviction for supplying methamphetamine is the

equivalent of this federal crime. First, methamphetamine is a controlled substance.

21 U.S.C. § 812(c). The distribution of any quantity of methamphetamine is

punishable under the CSA. 21 U.S.C. §§ 841(b)(1)(A)(viii), (B)(viii), (C).

Second, “supplying” methamphetamine is the equivalent of “distributing” the drug.

See 21 U.S.C. §§ 802(8), (11). No commercial scheme or exchange of money is

required. United States v. Ramirez, 608 F.2d 1261, 1264 (9th Cir. 1979).

      Prouse’s conviction under Nev. Rev. Stat. § 453.321 is also a felony because

its equivalent under the CSA has a maximum term of imprisonment of




                                    Page 2 of 3
more than one year. Carachuri-Rosendo v. Holder, — U.S. —, 130 S. Ct. 2577,

2581 (2010); Rendon v. Mukasey, 520 F.3d 967, 974 (9th Cir. 2008); 21 U.S.C. §§

841(b)(1)(A)(viii), (B)(viii), (C).

      DENIED.




                                      Page 3 of 3